COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

      ORDER ON MOTION FOR RECONSIDERATION AND MOTION TO VACATE VOID JUDGMENT

Appellate case name:      Eric Baumgart v. The State of Texas

Appellate case number:    01-14-00320-CR

Trial court case number: 1382166

Trial court:              183rd District Court of Harris County

Party filing motion:      Appellant

       After construing appellant’s “motion to vacate void judgment” as an amendment to
appellant’s motion for en banc reconsideration, the en banc panel voted unanimously to deny the
motion for reconsideration.


Judge’s signature: /s/ Russell Lloyd
                        Acting for the Court

En Banc Panel consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.


Date: February 11, 2016